Citation Nr: 1735915	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  13-03 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1942 to October 1945.  

This matter comes before the Board of Veterans' Appeals (Board) from a decision of the Philadelphia, Pennsylvania Regional Office (RO) of the Department of Veterans' Affairs (VA).  In April 2015, the Board remanded the case to allow for scheduling of a Board hearing.  That hearing was scheduled for December 7, 2015.  However, the appellant did not appear and has not indicated that she desires to reschedule.  Consequently, the hearing request is considered withdrawn.  The Board notes that the case is now under the jurisdiction of the Boston, Massachusetts RO.   


FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died from dementia, which is not shown to have been related to his service or any service-connected disability.  

2.  During his lifetime, the Veteran was service-connected for a low back disability and conversion reaction with anxiety and depression, which are not shown to have caused or contributed to cause his death.  


CONCLUSION OF LAW

The criteria for service connection for cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in a letter sent to the Veteran in April 2011. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The available service treatment records and pertinent, available post-service treatment records are associated with the claims file, as are buddy statements from fellow service members submitted in conjunction with earlier claims for service connection and the more recent assertions of the appellant.  The Board notes that in May 2011, the appellant reported on a release of information form that the Veteran had received private medical treatment from a number of different providers but did not provide enough information to allow VA to attempt to obtain records from these providers (i.e. addresses for the providers were not provided).  In response, the RO sent the appellant a letter requesting that the appellant furnish the addresses for these identified providers so that VA could attempt to obtain records from them.  Because the appellant did not subsequently provide this information, the RO was not able to obtain records from these sources.  Given that the duty to assist is not a one way street (See Wood v. Derwinski, 1 Vet. App. 190 (1991), the Board finds that VA met its assistance obligation in relation to these potential records.  
 
VA has not provided a medical opinion in this case.  However, one was not needed to assist the appellant in substantiating the claim as there is no competent evidence, which even suggests that the Veteran's death causing dementia was related to service or to his service connected back or psychiatric disability.  DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008); See e.g. Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the instant claim.  Hence, no further notice or assistance to the appellant is required and the Board will proceed to issue its decision.

II.  Analysis

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a).  In addition, service connection may be granted for any disease diagnosed after separation from service, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d) (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. §  3.312 (a).  A service connected disability will be considered as the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related.  38 C.F.R. §  3.312 (b).  For a service-connected disability to be a contributory cause of death, it must have contributed substantially or materially, and combined to cause death.  38 C.F.R. 
§ 3.312 (c)(1).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death. It is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. §  3.312 (c)(3).

The Veteran's death certificate shows that he died in November 2008.  The cause of death was listed as dementia.

The Veteran's service treatment records do not show any findings or complaints indicative of any dementia or other cognitive impairment or pneumonia. 

In a March 1950 statement, a treating physician indicated that the Veteran had been under his treatment for many years on account of dizzy spells and nervousness, a disturbance that dated back to his time in service.   

In a statement received in November 1950, a fellow service member reported that the Veteran injured his back and legs while on desert maneuvers in July 1943.  Subsequently, after he went overseas, his condition seemed to get worse.  The fellow service member also noted that the Veteran seemed to get very nervous from the pain that he experienced in the back and legs.  

In a separate statement received in November 1950, a second fellow service member noted that the Veteran showed a great deal of nervousness prior to termination of World War II, which the service member presumed was due to having been under constant duress and strain. The fellow serviceman indicated that he felt that the Veteran's condition was serious, particularly his nervousness.  

In a third statement received in November 1950, another fellow service member reported that upon discharge, the Veteran had complained of pain in his back and right side, headaches and dizziness.  He also had appeared to be highly nervous.

At a January 1951 VA examination, the Veteran reported that ever since he returned from overseas duty, he liked to stay alone.  He also indicated that he experienced a lot of dizziness, could be grouchy for 3 to 4 months at a time, which in turn would result in upset in his stomach and whole system, and constipation.  Additionally, his nose was always stuffy and he had a dull ache in the front and sides of his head.  He noted that the least little thing would bother him and that when he did get upset, he would cramp up.  He reported that he felt like he had a lot of strain and he sweated a lot.  He would get tired easily during the day and would often feel tense.  When he felt really bad, his hands would shake.  He also experienced feelings of insecurity and inferiority.  He felt cooped up in enclosed spaces and loud noises made his head ache.  Sometimes, he see would see spots in front of his eyes and sometimes he would experience blurred vision and dizziness.  He would toss and turn a lot during sleep according to his wife and once in a while he would dream about fellow service members getting killed.   It was also noted that the Veteran's younger brother was killed in World War II action in France in 1944. 

Neurological examination was negative except for brisk but equal superficial and deep reflexes, a blinking of the eyelids with eyes closed, a fine tremor of outstretched fingers, hyperhidrosis of the hands and axillae, a right Hoffman sign and a suggestion of a left Babinski sign.

The Veteran was diagnosed with conversion reaction, with anxiety, depressive and conversion features, chronic, moderately severe.  The examiner indicated that the external precipitating stress was unknown except for the Veteran's back injury.  

In an August 1950 rating decision, the RO granted service connection for back disability and for chronic conversion reaction.  A 10 percent rating was assigned for each disability.  

At an August 1956 VA examination, it was noted that the Veteran was currently working a mail carrier for the Post Office.  He denied any serious illnesses, accident or injuries, denied ever having a nervous breakdown and denied a family history for nervous or mental illness.  

During mental examination, he did report that he got nervous very easily, became irritable and would get a lot of headaches.  Neurological examination was entirely normal.  The mental health diagnosis was psychoneurosis, conversion reaction, mild, chronic, adjustment satisfactory.  

A November 2008 VA discharge summary shows diagnoses of Alzheimer's disease and pneumonia.  It was noted that in October 2008 the Veteran developed pneumonia to which he succumbed on November 5, 2008.    

In a May 2011 submission, the appellant indicated that the Veteran was treated for heart attacks in 1990, for seizures from May 2002 to August 2006 and for dementia from April 2008 to November 2008.  It was noted that the Veteran had been admitted to a VA special dementia unit in May 2002 following a ten year course of cognitive decline, with his symptoms reportedly beginning in 1992.   

In her May 2012 statement, the appellant indicated that she sincerely believed that the Veteran's service to his country did contribute substantially and combined to cause his death.  

In a June 2012 letter, a VA staff neurologist indicated that the Veteran had suffered a relentlessly progressive degenerative dementia syndrome for approximately 16 years, ending with his death.  He noted that he could not provide a definitive pathological diagnosis because autopsy was not authorized by his next of kin.  However, two clinical dementia diagnoses were mentioned throughout the record: Alzheimer's disease and frontotemporal dementia.  The neurologist noted that there was no question that his degenerative brain disease, whatever the actual pathology, was a principal cause of his death.  

On her December 2012 Form 9, the appellant indicated that the Veteran was receiving service connected compensation for anxiety disorder and was hospitalized for a long period for his dementia prior to his death.  The appellant strongly believed that the Veteran's mental health issue deteriorated over the years causing a more serious condition, which ultimately resulted in his cause of death.  

As alluded to above, the service treatment records do show that the Veteran had any dementia or other cognitive difficulty or any pneumonia.  Post-service, the earliest medical evidence of such problems indicates that the Veteran's cognitive decline from dementia did not begin until the early 1990s and that it was this disease, in conjunction with a severe bout of pneumonia, which resulted in his death in November 2008.  A lengthy interval of time between service and initial post service manifestation of a "disability" for which service connection is sought is, of itself, a factor against a finding that the disability was incurred or aggravated in service.  See e.g. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, none of the post-service medical records contain any indication that either the dementia or the pneumonia were in any way related to Veteran's military service.  Accordingly, the weight of the evidence is against the presence of any nexus between the Veteran's military service and the death causing demential and pneumonia.  

As noted above, the Veteran service-connected disabilities included conversion reaction with anxiety and depression and low back disability.  There is no medical evidence of record, which even suggests that either of these disabilities caused or contributed to cause the Veteran's death.  The appellant has essentially alleged that the Veteran's conversion reaction with anxiety and depression/anxiety disorder, a mental health disability, eventually progressed into the more serious mental health disability of dementia, which caused his death.  However, as a layperson with no demonstrated expertise concerning such a medical etiology, her allegation may not be afforded any probative value.  See e.g. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, as explained above, a VA medical opinion was not required in this case.    

The Board empathizes with the appellant's case.  It is clear that the Veteran had truly significant wartime service and that he also lost his brother during the war due to the brother's wartime service.  This resulted in him developing a psychiatric disability, which included anxiety disorder, a challenging mental health disability.  It is also clear that the Veteran eventually passed away as a result of a much more serious and challenging cognitive disorder, dementia.  However, the medical evidence does not show that the Veteran's dementia and pneumonia were related to service or his service connected psychiatric disability (or low back disability).  Consequently, because the Board is bound by regulation to issue a decision in accordance with the competent evidence, it does not have a legal basis for granting service connection for the cause of the Veteran's death.   38 C.F.R. § 3.303, 3.312.   





ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


